DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an apparatus, classified in B41P2200/20.
II. Claims 14-30, drawn to a method, classified in B29C64/124.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed  does not require receiving input information including a lens prescription and wearer information, and the apparatus can be used to practice a materially different process such as a lithography process.
During a telephone conversation with Mark Goldstein on 04/21/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1, 17, 21, and 30 are objected to because of the following informalities:
Regarding claim 1, the Examiner suggests “the method comprising” in line 1 read “the method comprising:”.
Regarding claim 17, the Examiner suggests “the container of resin” in line 1 read “the container of the resin”.
Regarding claim 21, the Examiner suggests “the resin composition includes specification of amounts, portions or concentrations of an inhibitor, a photo initiator and a monomer or oligomer” in line 1 read “the resin composition includes specific amounts, portions or concentrations of an inhibitor, a photo initiator, and a monomer or oligomer”.
Regarding claim 30, the Examiner suggests “to apply hard coating” in line 1 read “to apply a hard coating”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “each point in the resin is illuminated by at least 10% of the diffuser” in line 7. It is unclear whether at least 10% refers to a length, area, or volume of the diffuser. 
Claim 15 recites the limitation “wherein at least 15% of the diffuser” in line 1. It is unclear whether at least 15% refers to a length, area, or volume of the diffuser.
Claim 24 recites the limitation “(Irgacure 2959 (c) from CIBA)” in line 3. It is unclear whether (c) is a trademark. If the (c) is a trademark, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.
Further, it is unclear whether “CIBA” refers to the company CIBA Specialty Chemicals. CIBA Specialty Chemicals was acquired by BASF and changed its name to BASF Performance Products Limited in 2009 (see https://en.wikipedia.org/wiki/Ciba_Specialty_Chemicals attached as Appendix). Therefore, CIBA does not currently manufacture Irgacure 2959.
Claim 26 contains the trademark/trade name CR-39®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Poly(allyl diglycol carbonate) (PADC) and, accordingly, the identification/description is indefinite.
Claim 29 recites the limitation "its convex surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “hard” in claim 30 is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, 21-25, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20170210072) and as evidenced by Rodriguez et al. (Affidavit filed 01/07/2019 for application number 15/004,567- see attached), and further in view of Crespo Vázquez et al. (US20150277146).
Regarding claim 14, Rodriguez teaches a method for creating a spectacle lens (Abstract: methods for additive manufacturing a homogeneous optical element), the method comprising 
receiving input information including ([0030] The desired object has a digital representation which is sliced into many layers) a lens prescription and wearer information ([0050] The lenses may be produced with the contour of the frame it will be put in, and optical and ergonomic criteria can be taken into account during lens design. The systems and methods described herein have as a prerequisite that the optimum surfaces—arc, curvature, and the like—of the lens have been computed); 
calculating creation instructions based on the input information ([0050] The systems and methods described herein have as a prerequisite that the optimum surfaces—arc, curvature, and the like—of the lens have been computed); 
initiating light transmission from a light source (DLP projector 730; Figure 7) through a diffuser (diffuser 736; Figure 7) into a container (tank 702; Figure 7) holding resin (resin 706; Figure 7) and a substrate (support 704; Figure 7), the light transmission performed according to the irradiation pattern (Abstract: A homogeneous pattern of light is shined on a polymerizable liquid ) wherein each point in the resin is illuminated ([0041] The diffuser can also mix light from the pixel/inter-pixel structure to create a homogeneous irradiance pattern for the layer 710) by at least 10% of the diffuser (Rodriguez shows the diffuser receives light 740 which forms the homogeneous irradiance pattern that in turn forms the layer 710. The area under 710 receives the diffused light and, therefore, the portion of the diffuser corresponding to where layer 710 forms provides illumination. The portion of the diffuser corresponding to where layer 710 forms is a majority of the diffuser (i.e. at least 10% of the diffuser). Further, the affidavit filed 01/07/2019 for app no. 15/004,567, which corresponds to the PGPub US20170210072, states on pg. 5 line 5 that some light distribution is shined on the diffuser. Therefore, the light distribution of light 740 provides light to the diffuser such that the light diffusion shown in Figure 7 occurs in multiple locations between ends of light 740, which corresponds to a majority of the diffuser (at least 10% of the diffuser)); 
stopping the light transmission when a formed lens meets the creation instructions ([0047] a process 1000 of creating homogeneous optical elements by additive manufacturing that… ends at 1040; Figure 10). However, Rodriguez fails to teach the creation instructions including an irradiation pattern and resin composition.
In the same field of endeavor pertaining to lens manufacturing using additive techniques, Crespo Vázquez teaches the creation instructions including an irradiation pattern ([0155] providing the correct irradiation pattern via irradiating beams formed by individually controlled pixels of the UV/visible DLP at each instant in time…  programmed on/off signaling of the pixels in irradiation assembly 30 continues until the added material design accomplishes the addition of all the material needed) and resin composition ([0049] calculations for the customized lens are completed based on that selection. The modifications that must be made to the lens substrate to arrive at the attributes of the final customized lens are calculated and converted to information on what added material is needed and how it should be positioned on the lens substrate surface(s) to achieve the modifications. The optimization and selection of the added material design includes factors such as what radiation-polymerizable materials are available). The creation instructions including an irradiation pattern and resin composition enables individually customized eyewear lenses to be manufactured ([0033] the invention enables individually customized eyewear lenses to be created that have new optical and physical properties as desired).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the creation instructions of Rodriguez include an irradiation pattern and resin composition, as taught by Crespo Vázquez, for the benefit of enabling individually customized eyewear lenses to be manufactured.
	Regarding claim 15, Rodriguez modified with Crespo Vázquez teaches the method of claim 14. Further, Rodriguez teaches wherein at least 15% of the diffuser receives light from the light source ([0041] Light 740 will impinge from different directions at various points on the resin 706; the affidavit filed 01/07/2019 for app no. 15/004,567, which corresponds to the PGPub US20170210072, states on pg. 5 line 5 that some light distribution is shined on the diffuser. Therefore, the light distribution of light 740 provides light to the diffuser between the light beams 740 shown in Figure 7, which corresponds to a majority of the diffuser (at least 15% of the diffuser)).
Regarding claim 21, Rodriguez modified with Crespo Vázquez teaches the method of claim 14. Further, Rodriguez wherein the resin composition includes specification of amounts, portions or concentrations of an inhibitor (a specific amount, portion or concentration can be 0%), a photo initiator (a specific amount, portion or concentration can be 0%) and a monomer or oligomer ([0051] The polymerizable liquid material is a monomer, oligomer, or prepolymer which can be cured to a solid transparent polymer in response to application of UV light) of.
Regarding claim 22, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. Further, Rodriguez teaches wherein the monomer is selected from the group including acrylate, epoxy, methacrylate, isocyanate, polythiol, thioacrylate, thiomethacrylate ([0051] monomers, oligomers, polyester resins, acrylic resins, and epoxy resins).
Regarding claim 23, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. Further, claim 21 includes a specific amount, portion or concentration of the inhibitor, which can be 0%, and therefore the inhibitor is not required in the resin composition.
Regarding claim 24, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. Further, claim 21 includes a specific amount, portion or concentration of the photo initiator, which can be 0%, and therefore the photo initiator is not required in the resin composition.
Regarding claim 25, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. Further, Rodriguez teaches wherein the diffuser is opal glass ([0043] In another example of an effective diffuser, a thin opal glass layer).
Regarding claim 27, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. However, Rodriguez fails to teach wherein the substrate includes embedded electronic circuits or embedded image formation systems.
In the same field of endeavor pertaining to lens manufacturing using additive techniques, Crespo Vázquez teaches wherein the substrate includes embedded electronic circuits or embedded image formation systems ([0043] lens substrate may also comprise other elements such as films, wafers, inserts, embedded devices or other objects). Embedding electronic circuits or embedded image formation systems into the substrate provides the lens substrates some attributes desired by an individual for the final customized eyewear lens ([0043] the lens substrate obtained will have at least some attributes desired by the individual for their final customized eyewear lens).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez include embedded electronic circuits or embedded image formation systems, as taught by Crespo Vázquez, for the benefit of providing the substrate attributes desired by an individual for the final customized eyewear lens.
Regarding claim 28, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. However, Rodriguez fails to teach wherein the substrate is polarized or photochromic. 
In the same field of endeavor pertaining to lens manufacturing using additive techniques, Crespo Vázquez teaches wherein the substrate is polarized or photochromic.
29 ([0047] lens substrate as obtained may comprise coatings or treatments on its surfaces… for examples, conductive, polarized, photochromic). The substrate is polarized or photochromic to change the surface properties such as cleanability adhesion to subsequent surface layer, crack resistance, and chemical resistance ([0047] Treatments may have been performed on the substrates to provide, enhance or change surface properties such as, for example, cleanability, adhesion to subsequent layers, crack resistance, chemical resistance, thermal stability).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez be polarized or photochromic, as taught by Crespo Vázquez, for the benefit of enhancing substrate surface properties, such as cleanability, adhesion, crack resistance, and chemical resistance.
Regarding claim 29, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. However, Rodriguez fails to teach wherein the substrate incorporates an antireflective coating or a hard coating treatment on its convex surface.
In the same field of endeavor pertaining to lens manufacturing using additive techniques, Crespo Vázquez teaches wherein the substrate incorporates an antireflective coating or a hard coating treatment on its convex surface ([0047] The lens substrate as obtained may comprise coatings or treatments on its surfaces… one or both of its surfaces may be supplied with hard coats). Hard coatings are supplied to improve abrasion or chemical resistance ([0047] one or both of its surfaces may be supplied with hard coats for improved abrasion resistance and/or chemical resistance).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez incorporate a hard coating treatment on its convex surface, as taught by Crespo Vázquez, for the benefit of improving the abrasion or chemical resistance of the substrate.
Regarding claim 30, Rodriguez modified with Crespo Vázquez teaches the method of claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further comprising spinning the formed lens to apply hard coating. 
In the same field of endeavor pertaining to lens manufacturing using additive techniques, Crespo Vázquez teaches the method further comprising spinning the formed lens to apply hard coating ([0067] Single surface contact methods may include spin, spray, roller, blade and curtain coating). The coating may comprise protective materials that provide a protective layer ([0067] As another example of protective materials, one surface of the lens substrate may comprise a protective coating or layer).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez modified with Crespo Vázquez to have the method further comprise spinning the formed lens to apply hard coating, as taught by Crespo Vázquez, for the benefit of applying a protective layer to the lens.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of Greene et al. (US20210387420).
Regarding claim 16, Rodriguez modified with Crespo Vázquez teaches the method of claim 14. However, Rodriguez fails to explicitly teach wherein a diameter of the diffuser is greater than or equal to a diameter of the substrate.
In the same field of endeavor pertaining to an additive manufacturing apparatus with a diffuser, Greene teaches wherein a diameter of the diffuser is greater than or equal to a diameter of the substrate (see diffuser 155 and build head 110 in Figure 1A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a diameter of the diffuser of Rodriguez modified with Crespo Vázquez be greater than or equal to a diameter of the substrate, as taught by Greene, since changes in size and proportion have been found to be obvious design features (see MPEP 2144.04 IV A). Therefore, changing the diameter of the diffuser or the substrate such that the diameter of the diffuser is greater than or equal to a diameter of the substrate is an obvious design feature. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of Swanson et al. (US20130075957).
Regarding claim 17, Rodriguez modified with Crespo Vázquez teaches the method of claim 14. However, Rodriguez fails to teach the method further comprising draining the container of resin.
In the same field of endeavor pertaining to post-processing of parts manufactured in an additive manufacturing apparatus, Swanson teaches the method further comprising draining the container of resin ([0027] Outlet line 32 is desirably located at or adjacent to tank floor 22, and provides an exit route for draining aqueous fluid 26 from interior volume 24). Draining the container of resin allows for the fluid to be reclaimed in a separate tank and recycled back into the container ([0028] reclamation unit 34 is a separate treatment tank configured to reclaim at least a portion of the soluble support materials that are dissolved or otherwise suspended in aqueous fluid 26… recirculation line 36 is configured to recycle aqueous fluid 26 back into inlet line 30 and/or directly into reservoir tank 16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez further comprise draining the container of resin, as taught by Swanson, for the benefit of reclaiming and recycling the fluid back into the container.
Regarding claim 18, Rodriguez modified with Crespo Vázquez teaches the method of claim 17. However, Rodriguez fails to teach the method further comprising spinning the formed lens to remove remaining resin. 
	In the same field of endeavor pertaining to post-processing of parts manufactured in an additive manufacturing apparatus, Swanson teaches the method further comprising spinning the formed lens to remove remaining resin ([0078] where the agitated portion of aqueous fluid 426 is drawn and jetted through floor screen 452, and flows throughout the interior region of vessel body 440. As discussed above, motor assembly 448 desirably reverses the rotational direction of impeller 460 periodically, as discussed above, and as illustrated by arrows 474 and 475; Figure 9B). Spinning the formed lens to remove remaining resin may increase the dissolution rate of the resin in a local region around the additively manufactured part ([0024] the localized agitation may provide increased dissolution rates by agitating the aqueous fluid in a local region around each 3D part).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez modified with Crespo Vázquez to further comprise spinning the formed lens to remove remaining resin, as taught by Swanson, for the benefit of increasing the dissolution rate of the resin in a local region around the additively manufactured part.
Regarding claim 19, Rodriguez modified with Crespo Vázquez teaches the method of claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further comprising applying heat and/or light to the formed lens to complete curing of the formed lens. 
In the same field of endeavor pertaining to post-processing of parts manufactured in an additive manufacturing apparatus, Swanson teaches the method further comprising applying heat and/or light to the formed lens to complete curing of the formed lens ([0029] Removal system 10 also includes heat exchanger 39, which is one or more heat exchange elements). The heat assists in dissolving a soluble support structure ([0029] heat exchange elements configured to heat aqueous fluid 26 to one or more desired temperatures to assist in dissolving the soluble support structures).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez modified with Crespo Vázquez further comprise applying heat and/or light to the formed lens to complete curing of the formed lens, as taught by Swanson, for the benefit of assisting in dissolving a soluble support structure.
Regarding claim 20, Rodriguez modified with Crespo Vázquez teaches the method of claim 17. However, Rodriguez modified with Crespo Vázquez fails to teach the method further comprising removing the formed lens from the substrate. 
In the same field of endeavor pertaining to post-processing of parts manufactured in an additive manufacturing apparatus, Swanson teaches the method further comprising removing the formed lens from the substrate (Abstract: A support structure removal system). Soluble support structures provide a gentler method for removing the lens from the substrate ([0020] portion of 3D parts 14 and support structures 15 that contain soluble support structures (e.g., as opposed to break-away support structures) may be removed from the additive manufacturing systems).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Rodriguez modified with Crespo Vázquez further comprise removing the formed lens from the substrate, as taught by Swanson, for the benefit of providing a gentler approach to removing the lens from the substrate.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US20170210072) and Crespo Vázquez et al. (US20150277146), and further in view of Wynne et al. (US20200033270).
Regarding claim 26, Rodriguez modified with Crespo Vázquez teaches the method of claim 21. However, Rodriguez fails to teach wherein the substrate is selected from the group including CR- 39®, polycarbonate, polyurethane-based plastic or glass.
In the same field of endeavor pertaining to a stereolithography apparatus, Wynne teaches wherein the substrate is polycarbonate ([0027] Examples of materials for substrate 220 include but are not limited to fluoropolymers, polycarbonates). The polycarbonate enables a distribution of light across its surface ([0027] substrate 220 may be, for example, a glass sheet or may be any material that enables a distribution of light across its surface).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the substrate of Rodriguez modified with Crespo Vázquez be polycarbonate, as taught by Wynne, for the benefit of enabling a distribution of light across the substrate surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743